 Exhibit 10.1

 

  

ALPHA PRO TECH, LTD.

2020 OMNIBUS Incentive PlaN

1.       Purpose; Eligibility.

 

1.1     General Purpose. The name of this plan is the Alpha Pro Tech, Ltd. 2020
Omnibus Incentive Plan (the “Plan”). The purposes of the Plan are to enable
Alpha Pro Tech, Ltd., a Delaware corporation (the “Company”), and any Affiliate
to (a) attract and retain the types of Employees, Consultants and Directors who
will contribute to the Company’s long range success; (b) provide incentives that
align the interests of Employees, Consultants and Directors with those of the
stockholders of the Company; and (c) promote the success of the Company’s
business.

 

1.2     Eligible Award Recipients. The persons eligible to receive Awards are
the Employees, Consultants and Directors of the Company and its Affiliates and
such other individuals designated by the Committee who are reasonably expected
to become Employees, Consultants and Directors after the receipt of Awards.

 

1.3     Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Stock Options, (b) Nonqualified Stock Options, (c) Stock Appreciation
Rights, (d) Restricted Awards, (e) Performance Share Awards, (f) Cash Awards,
and (g) Other Equity-Based Awards.

 

2.       Definitions.

 

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

 

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, the rules of any stock exchange or
quotation system on which the shares of Common Stock are listed or quoted, and
the applicable laws of any other jurisdiction where Awards are granted under the
Plan.

 

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Nonqualified Stock Option, a Stock Appreciation Right, a Restricted
Award, a Performance Share Award, a Cash Award, or an Other Equity-Based Award.

 

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns,” “Beneficially Owned” and “Beneficially Ownership” have a
corresponding meaning.

 

 

--------------------------------------------------------------------------------

 

 

“Board” means the Board of Directors of the Company, as constituted at any time.

 

“Cash Award” means an Award denominated in cash that is granted under Section
7.4 of the Plan.

 

“Cause” means:

 

With respect to any Employee or Consultant, unless the applicable Award
Agreement states otherwise:

 

(a)     If the Employee or Consultant is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Cause, the definition contained therein; or

 

(b)     If no such agreement exists, or if such agreement does not define Cause:
(i) the commission of, or plea of guilty or no contest to, a felony or a crime
involving moral turpitude or the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company or an
Affiliate; (ii) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its Affiliates;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; or (iv) material violation of state or federal securities laws.

 

With respect to any Director, unless the applicable Award Agreement states
otherwise, a determination by a majority of the disinterested Board members that
the Director has engaged in any of the following: (a) malfeasance in office; (b)
gross misconduct or neglect; (c) false or fraudulent misrepresentation inducing
the director’s appointment; (d) willful conversion of corporate funds; or (e)
repeated failure to participate in Board meetings on a regular basis despite
having received proper notice of the meetings in advance.

 

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

 

“Change in Control” means:

 

(a)     The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its subsidiaries, taken as a whole, to any Person that is not a
subsidiary of the Company;

 

(b)     The Incumbent Directors cease for any reason to constitute at least a
majority of the current Board;

 

(c)     The date which is ten (10) business days prior to the consummation of a
complete liquidation or dissolution of the Company;

 

(d)     The acquisition by any Person of Beneficial Ownership of 50% or more (on
a fully diluted basis) of either (i) the then-outstanding shares of Common Stock
of the Company, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
Common Stock or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or any Affiliate, (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any subsidiary, (C) any acquisition which complies with clauses, (i), (ii)
and (iii) of subsection (e) of this definition or (D) in respect of an Award
held by a particular Participant, any acquisition by the Participant or any
group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant); or

 

 

--------------------------------------------------------------------------------

 

 

(e)     The consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the “Surviving Company”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.

 

Notwithstanding anything in the Plan to the contrary (including (a)-(e) above),
to the extent any Award constitutes “deferred compensation” and such “deferred
compensation” is payable upon a Change in Control, then the definition of Change
in Control shall be as provided in Section 409A of the Code; provided, however,
the following rules shall also apply: (i) a “change in effective control” as
provided in Section 409A of the Code shall only be a Change in Control, if such
change constitutes a more than 50% “change in effective control” of the Company;
and (ii) a “change in the ownership of a substantial portion of the assets” as
provided in Section 409A of the Code shall only be a Change in Control, if such
change constitutes a more than 50% “change in the ownership of a substantial
portion of the assets” of the Company.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4.

 

“Common Stock” means the common stock, $0.01 par value per share, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

 

“Company” means Alpha Pro Tech, Ltd., a Delaware corporation, and any successor
thereto.

 

 

--------------------------------------------------------------------------------

 

 

“Consultant” means any individual or entity which performs bona fide services to
the Company or an Affiliate, other than as an Employee or Director, and who may
be offered securities registrable pursuant to a registration statement on Form
S-8 under the Securities Act.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with a “Separation from Service” as defined under Section 409A
of the Code. The Committee or its delegate, in its sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal or family leave of absence. The Committee or its
delegate, in its sole discretion, may determine whether a Company transaction,
such as a sale or spin-off of a division or subsidiary that employs a
Participant, shall be deemed to result in a termination of Continuous Service
for purposes of affected Awards, and such decision shall be final, conclusive
and binding.

 

“Director” means a member of the Board.

 

“Disability” means, unless the applicable Award Agreement says otherwise, that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment; provided,
however, for purposes of determining the term of an Incentive Stock Option
pursuant to Section 6.9 hereof, the term Disability shall have the meaning
ascribed to it under Section 22(e)(3) of the Code. The determination of whether
an individual has a Disability shall be determined under procedures established
by the Committee. Except in situations where the Committee is determining
Disability for purposes of the term of an Incentive Stock Option pursuant to
Section 6.9 hereof within the meaning of Section 22(e)(3) of the Code, the
Committee may rely on any determination that a Participant is disabled, provided
such determination is consistent with Treasury Regulation Section
1.409A-3(i)(4).

 

“Disqualifying Disposition” has the meaning set forth in Section 14.11.

 

“Dividend Equivalents” has the meaning set forth in Section 7.2(b)(ii).

 

“Effective Date” shall mean the date as of which this Plan is adopted by the
Board.

 

“Employee” means any person, including an Officer or Director, employed by the
Company or an Affiliate; provided, that, for purposes of determining eligibility
to receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the NYSE
American, the Fair Market Value shall be the closing price of a share of Common
Stock (or if no sales were reported the closing price on the date immediately
preceding such date) as quoted on such exchange or system on the day of
determination, as reported in the Wall Street Journal or such other source as
the Committee deems reliable. In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Committee in accordance with Section 409A of the Code and such determination
shall be conclusive and binding on all persons.

 

 

--------------------------------------------------------------------------------

 

 

“Fiscal Year” means the Company’s fiscal year.

 

“Free Standing Rights” has the meaning set forth in Section 7.1(a).

 

“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

“Incentive Stock Option” means an Option that is designated by the Committee as
an incentive stock option within the meaning of Section 422 of the Code and that
meets the requirements set out in the Plan.

 

“Incumbent Directors” means individuals who, on the Effective Date, constitute
the Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) shall be an Incumbent Director. No individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
Person other than the Board shall be an Incumbent Director.

 

“ISO Limit” has the meaning set forth in Section 4.3.

 

“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.

 

“Nonqualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

“Option” means an Incentive Stock Option or a Nonqualified Stock Option granted
pursuant to the Plan.

 

“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 

“Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Performance Share
Award that is granted under Section 7.4 and is payable by delivery of Common
Stock and/or which is measured by reference to the value of Common Stock.

 

 

--------------------------------------------------------------------------------

 

 

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon business
criteria or other performance measures determined by the Committee in its
discretion.

 

“Performance Period” means the one or more periods of time not less than one
fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance Share
Award or a Cash Award.

 

“Performance Share” means the grant of a right to receive a number of actual
shares of Common Stock or share units based upon the performance of the Company
during a Performance Period, as determined by the Committee.

 

“Performance Share Award” means any Award granted pursuant to Section 7.3
hereof.

 

“Permitted Transferee” means a member of the Optionholder’s immediate family
(child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests.

 

“Person” means a person as defined in Section 13(d)(3) of the Exchange Act.

 

“Plan” means this Alpha Pro Tech, Ltd. 2020 Omnibus Incentive Plan, as amended
and/or amended and restated from time to time.

 

“Related Rights” has the meaning set forth in Section 7.1(a).

 

“Restricted Award” means any Award granted pursuant to Section 7.2(a).

 

“Restricted Period” has the meaning set forth in Section 7.2(a).

 

“Restricted Stock” has the meaning set forth in Section 7.2(a).

 

“Restricted Stock Units” has the meaning set forth in Section 7.2(a).

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.

 

 

--------------------------------------------------------------------------------

 

 

“Stock for Stock Exchange” has the meaning set forth in Section 6.4.

 

“Substitute Award” has the meaning set forth in Section 4.6.

 

“Ten Percent Stockholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

 

“Total Share Reserve” has the meaning set forth in Section 4.1.

 

“Vested Unit” has the meaning set forth in Section 7.2(d).

 

3.     Administration.

 

3.1     Authority of Committee. The Plan shall be administered by the Committee
or, in the Board’s sole discretion, by the Board. Subject to the terms of the
Plan, the Committee’s charter and Applicable Laws, and in addition to other
express powers and authorization conferred by the Plan, the Committee (or the
Board, as the case may be) shall have the authority:

 

(a)     to construe and interpret the Plan and apply its provisions;

 

(b)     to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

 

(c)     to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(d)     to delegate its authority to one or more Officers of the Company with
respect to Awards that do not involve “insiders” within the meaning of Section
16 of the Exchange Act;

 

(e)     to determine when Awards are to be granted under the Plan and the
applicable Grant Date;

 

(f)     from time to time to select, subject to the limitations set forth in
this Plan, those eligible Award recipients to whom Awards shall be granted;

 

(g)     to determine the number of shares of Common Stock, if any, to be made
subject to each Award;

 

(h)     to determine whether each Option is to be an Incentive Stock Option or a
Nonqualified Stock Option;

 

(i)     to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

 

(j)     to determine the target number of Performance Shares to be granted
pursuant to a Performance Share Award, the performance measures that will be
used to establish the Performance Goals, the Performance Period(s) and the
number of Performance Shares earned by a Participant;

 

(k)     in accordance and consistent with Section 409A of the Code, to amend any
outstanding Awards, including for the purpose of modifying the time or manner of
vesting or the term of any outstanding Award or extending the exercise period of
any outstanding Award; provided, however, that if any such amendment impairs a
Participant’s rights or increases a Participant’s obligations under his or her
Award or creates or increases a Participant’s federal income tax liability with
respect to an Award, such amendment shall also be subject to the Participant’s
consent;

 

 

--------------------------------------------------------------------------------

 

 

(l)     to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;

 

(m)     to make decisions with respect to outstanding Awards that may become
necessary upon a Change in Control or an event that triggers anti-dilution
adjustments;

 

(n)     to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and

 

(o)     to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

 

In accordance and consistent with Section 409A of the Code, the Committee also
may modify the purchase price or the exercise price of any outstanding Award,
provided, however, that no adjustment or reduction of the exercise price of any
outstanding Option or Stock Appreciation Right in the event of a decline in
Common Stock price shall be permitted without stockholder approval. The
foregoing prohibition includes (i) reducing the exercise price of outstanding
Options or Stock Appreciation Rights; (ii) cancelling outstanding Options or
Stock Appreciation Rights in connection with the granting of Options or Stock
Appreciation Rights with a lower exercise price to the same individual; (iii)
cancelling Options or Stock Appreciation Rights with an exercise price in excess
of the current Fair Market Value in exchange for a cash payment or other
Awards(s); and (iv) taking any other action that would be treated as a repricing
of an Option or Stock Appreciation Right under the rules of the primary
securities exchange or similar entity on which the Common Stock is listed.

 

3.2     Committee Decisions Final. All decisions made by the Committee (or the
Board, as the case may be) pursuant to the provisions of the Plan shall be final
and binding on the Company and the Participants, unless such decisions are
determined to be arbitrary and capricious by a court having jurisdiction.

 

3.3     Delegation. The Committee or, if no Committee has been appointed, the
Board may delegate administration of the Plan to a committee or committees of
one or more members of the Board, and the term “Committee” shall apply to any
person or persons to whom such authority has been delegated. The Committee shall
have the power to delegate to a subcommittee any of the administrative powers
the Committee is authorized to exercise (and references in this Plan to the
Board or the Committee shall thereafter be to the committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan. The members of the Committee shall be appointed by and serve at the
pleasure of the Board. From time to time, the Board may increase or decrease the
size of the Committee, add additional members to, remove members (with or
without cause) from, appoint new members in substitution therefor, and fill
vacancies, however caused, in the Committee. The Committee shall act pursuant to
a vote of the majority of its members or, in the case of a Committee comprised
of only two members, the unanimous consent of its members, whether present or
not, or by the written consent of the majority of its members and minutes shall
be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the limitations prescribed by the Plan and the Board, the
Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.

 

 

--------------------------------------------------------------------------------

 

 

3.4     Committee Composition. Except as otherwise determined by the Board, the
Committee shall consist solely of two or more Non-Employee Directors. The Board
shall have discretion to determine whether or not it intends to comply with the
exemption requirements of Rule 16b-3. However, if the Board intends to satisfy
such exemption requirements, with respect to Awards to any insider subject to
Section 16 of the Exchange Act, the Committee shall be a compensation committee
of the Board that consists solely of two or more Non-Employee Directors. Within
the scope of such authority, the Board or the Committee may delegate to a
committee of one or more members of the Board who are not Non-Employee Directors
the authority to grant Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors.

 

3.5     Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by Applicable Laws, the Committee shall be indemnified by the Company
against the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Committee may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Award granted under
the Plan, and against all amounts paid by the Committee in settlement thereof
(provided, however, that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the Committee in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee did not act in good faith and in a manner which
such person reasonably believed to be in the best interests of the Company, or
in the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within sixty (60) days after
the institution of any such action, suit or proceeding, such Committee shall, in
writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.

 

4.     Shares Subject to the Plan.

 

4.1     Subject to adjustment in accordance with Section 11, no more than
1,800,000 shares of Common Stock, plus the number of shares of Common Stock
underlying any award granted under the Alpha Pro Tech, Ltd. 2004 Stock Option
Plan that expires, terminates or is cancelled or forfeited under the terms of
such plan, shall be available for the grant of Awards under the Plan (the “Total
Share Reserve”). Performance Share Awards shall be counted assuming maximum
performance results (if applicable) until such time as actual performance
results can be determined. During the terms of the Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Awards.

 

4.2     Shares of Common Stock available for issuance by the Company under the
Plan may consist, in whole or in part, of authorized and unissued shares,
treasury shares or shares reacquired by the Company in any manner.

 

4.3     Subject to adjustment in accordance with Section 11, no more than
1,800,000 shares of Common Stock may be issued in the aggregate pursuant to the
exercise of Incentive Stock Options (the “ISO Limit”).

 

 

--------------------------------------------------------------------------------

 

 

4.4     The maximum number of shares of Common Stock subject to Awards granted
during a single Fiscal Year to any Director, together with any cash fees paid to
such Director during the Fiscal Year, shall not exceed a total value of $400,000
(calculating the value of any Awards based on the grant date fair value for
financial reporting purposes).

 

4.5     Any shares of Common Stock subject to an Award that expires or is
cancelled, forfeited or terminated without issuance of the full number of shares
of Common Stock to which the Award related will again be available for issuance
under the Plan. Notwithstanding anything to the contrary contained herein: (1)
shares subject to an Award under the Plan shall not again be made available for
issuance or delivery under the Plan if such shares are (a) shares tendered in
payment of an Award, (b) shares delivered by a Participant or withheld by the
Company to satisfy any tax withholding obligation, or (c) shares covered by a
stock-settled Stock Appreciation Right or other Awards that were not issued upon
the settlement of the Award, and (2) shares repurchased on the open market with
the proceeds of an Option Exercise Price shall not again be made available for
issuance under the Plan. Furthermore, notwithstanding that an Award is settled
by the delivery of a net number of shares, the full number of shares underlying
such Award shall not be available for subsequent Awards under the Plan. Shares
subject to Awards that are settled in cash will be added back to the Plan share
reserve and will again be available for issuance pursuant to Awards granted
under the Plan.

 

4.6     In accordance and consistent with Section 409A of the Code, Awards may,
in the sole discretion of the Committee, be granted under the Plan in assumption
of, or in substitution for, outstanding awards previously granted by an entity
acquired by the Company or with which the Company combines (“Substitute
Awards”). Substitute Awards shall not be counted against the Total Share
Reserve; provided, that, Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding options intended to qualify
as Incentive Stock Options shall be counted against the ISO Limit. Subject to
applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
such acquisition or transaction) may be used for Awards under the Plan and shall
not count toward the Total Share Reserve.

 

5.     Eligibility.

 

5.1     Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors and those individuals whom the Committee
determines are reasonably expected to become Employees, Consultants and
Directors following the Grant Date.

 

5.2     Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless (a) the Option Exercise Price is at least 110%
of the Fair Market Value of the Common Stock on the Grant Date and (b) the
Option is not exercisable after the expiration of five (5) years from the Grant
Date.

 

6.     Option Provisions. Each Option granted under the Plan shall be evidenced
by an Award Agreement. Each Option so granted shall be subject to the conditions
set forth in this Section 6, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. No Options may
be granted under the Plan that provide for automatic grants of new Options when
a Participant pays the exercise price of a previously granted Option by
delivering shares of Common Stock owned by such Participant. All Options shall
be separately designated Incentive Stock Options or Nonqualified Stock Options
at the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute “deferred compensation” within the meaning of Section
409A of the Code and the terms of such Option do not satisfy the requirements of
Section 409A of the Code. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

 

 

--------------------------------------------------------------------------------

 

 

6.1     Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the Grant Date. The term of a Nonqualified
Stock Option granted under the Plan shall be determined by the Committee;
provided, however, no Nonqualified Stock Option shall be exercisable after the
expiration of ten (10) years from the Grant Date.

 

6.2     Exercise Price of an Incentive Stock Option. Subject to the provisions
of Section 5.2 regarding Ten Percent Stockholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

6.3     Exercise Price of a Nonqualified Stock Option. The Option Exercise Price
of each Nonqualified Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Nonqualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code.

 

6.4     Consideration. The Option Exercise Price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by certified or bank check at
the time the Option is exercised or (b) in the discretion of the Committee, upon
such terms as the Committee shall approve, the Option Exercise Price may be
paid: (i) by delivery to the Company of other Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Option Exercise Price (or portion thereof) due for the number of shares
being acquired, or by means of attestation whereby the Participant identifies
for delivery specific shares of Common Stock that have an aggregate Fair Market
Value on the date of attestation equal to the Option Exercise Price (or portion
thereof) and receives a number of shares of Common Stock equal to the difference
between the number of shares thereby purchased and the number of identified
attestation shares of Common Stock (a “Stock for Stock Exchange”); (ii) through
a “cashless” exercise program established with a broker; (iii) by a reduction in
the number of shares of Common Stock otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate Option Exercise Price at
the time of exercise; (iv) by any combination of the foregoing methods; or (v)
in any other form of legal consideration that may be acceptable to the
Committee. Unless otherwise specifically provided in the Award Agreement, the
exercise price of Common Stock acquired pursuant to an Option that is paid by
delivery (or attestation) to the Company of other Common Stock acquired,
directly or indirectly from the Company, shall be paid only by shares of the
Common Stock of the Company that have been held for more than six (6) months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes). Notwithstanding the foregoing, during any period
for which the Common Stock is publicly traded (i.e., the Common Stock is listed
on any established stock exchange or a national market system), an exercise by a
Director or Officer that involves or may involve a direct or indirect extension
of credit or arrangement of an extension of credit by the Company, directly or
indirectly, in violation of Section 402(a) of the Sarbanes-Oxley Act of 2002
shall be prohibited with respect to any Award under this Plan. No Option may be
exercised for a fraction of a share of Common Stock.

 

 

--------------------------------------------------------------------------------

 

 

6.5     Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

6.6     Transferability of a Nonqualified Stock Option. A Nonqualified Stock
Option may, in the sole discretion of the Committee, be transferable to a
Permitted Transferee, upon written approval by the Committee to the extent
provided in the Award Agreement. If the Nonqualified Stock Option does not
provide for transferability, then the Nonqualified Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

6.7     Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Committee, in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three (3) months following the
termination of the Optionholder’s Continuous Service or (b) the expiration of
the term of the Option as set forth in the Award Agreement; provided that, if
the termination of Continuous Service is by the Company for Cause, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.

 

6.8     Extension of Termination Date. An Optionholder’s Award Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option in accordance with Section 6.1 or (b) the expiration of a period
after termination of the Participant’s Continuous Service that is three (3)
months after the end of the period during which the exercise of the Option would
be in violation of such registration or other securities law requirements.

 

6.9     Disability of Optionholder. Unless otherwise provided in an Award
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date twelve (12) months following such
termination or (b) the expiration of the term of the Option as set forth in the
Award Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein or in the Award Agreement, the
Option shall terminate.

 

6.10     Death of Optionholder. Unless otherwise provided in an Award Agreement,
in the event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date twelve (12) months following the date of death or (b)
the expiration of the term of such Option as set forth in the Award Agreement.
If, after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.

 

 

--------------------------------------------------------------------------------

 

 

6.11     Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as Nonqualified Stock Options.

 

6.12     Dividend Equivalents on Options. The Committee may provide for the
crediting and payment of Dividend Equivalents with respect to Options.  Dividend
Equivalents, if any, will be credited and paid in accordance with the terms of
the applicable Award Agreement. In no event shall any Dividend Equivalents be
paid with respect to any Options until such Options are vested.

 

7.     Provisions of Awards Other Than Options.

 

7.1     Stock Appreciation Rights.  

 

(a)     General. Each Stock Appreciation Right granted under the Plan shall be
evidenced by an Award Agreement. Each Stock Appreciation Right so granted shall
be subject to the conditions set forth in this Section 7.1, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement. Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).

 

(b)     Grant Requirements. Any Related Right that relates to a Nonqualified
Stock Option may be granted at the same time the Option is granted or at any
time thereafter but before the exercise or expiration of the Option. Any Related
Right that relates to an Incentive Stock Option must be granted at the same time
the Incentive Stock Option is granted.

 

(c)     Term of Stock Appreciation Rights. The term of a Stock Appreciation
Right granted under the Plan shall be determined by the Committee; provided,
however, no Stock Appreciation Right shall be exercisable later than the tenth
anniversary of the Grant Date.

 

(d)     Exercise and Payment. Upon exercise of a Stock Appreciation Right, the
holder shall be entitled to receive from the Company an amount equal to the
number of shares of Common Stock subject to the Stock Appreciation Right that is
being exercised multiplied by the excess of (i) the Fair Market Value of a share
of Common Stock on the date the Award is exercised, over (ii) the exercise price
specified in the Stock Appreciation Right or related Option. Payment with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of shares of Common Stock (with
or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee in its sole discretion), cash or
a combination thereof, as determined by the Committee. No Stock Appreciation
Right may be exercised for a fraction of a share of Common Stock.

 

(e)     Exercise Price. The exercise price of a Free Standing Right shall be
determined by the Committee, but shall not be less than 100% of the Fair Market
Value of one (1) share of Common Stock on the Grant Date of such Stock
Appreciation Right. A Related Right granted simultaneously with or subsequent to
the grant of an Option and in conjunction therewith or in the alternative
thereto shall have the same exercise price as the related Option, shall be
transferable only upon the same terms and conditions as the related Option, and
shall be exercisable only to the same extent as the related Option; provided,
however, that a Stock Appreciation Right, by its terms, shall be exercisable
only when the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 7.1(b) are
satisfied.

 

 

--------------------------------------------------------------------------------

 

 

(f)     Reduction in the Underlying Option Shares. Upon any exercise of a
Related Right, the number of shares of Common Stock for which any related Option
shall be exercisable shall be reduced by the number of shares for which the
Stock Appreciation Right has been exercised. The number of shares of Common
Stock for which a Related Right shall be exercisable shall be reduced upon any
exercise of any related Option by the number of shares of Common Stock for which
such Option has been exercised.

 

(g)     Dividend Equivalents on Stock Appreciation Rights. The Committee may
provide for the crediting and payment of Dividend Equivalents with respect to
Stock Appreciation Rights.  Dividend Equivalents, if any, will be credited and
paid in accordance with the terms of the applicable Award Agreement. In no event
shall any Dividend Equivalents be paid with respect to any Stock Appreciation
Rights until such awards are vested.

 

7.2     Restricted Awards.  

 

(a)     General. A Restricted Award is an Award of actual shares of Common Stock
(“Restricted Stock”) or hypothetical Common Stock units (“Restricted Stock
Units”) having a value equal to the Fair Market Value of an identical number of
shares of Common Stock, which may, but need not, provide that such Restricted
Award may not be sold, assigned, transferred or otherwise disposed of, pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the “Restricted
Period”) as the Committee shall determine. Each Restricted Award granted under
the Plan shall be evidenced by an Award Agreement. Each Restricted Award so
granted shall be subject to the conditions set forth in this Section 7.2, and to
such other conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement.

 

(b)     Restricted Stock and Restricted Stock Units.

 

(i)     Each Participant granted Restricted Stock shall execute and deliver to
the Company an Award Agreement with respect to the Restricted Stock setting
forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Committee determines that the Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending the release of the applicable restrictions, the Committee may require
the Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant’s account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
if applicable, upon the release of restrictions on such share and, if such share
is forfeited, the Participant shall have no right to such dividends.

 

 

--------------------------------------------------------------------------------

 

 

(ii)     The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement. No shares of Common Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside funds for the payment of any such Award. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder. At the discretion of the Committee, each Restricted Stock Unit
(representing one (1) share of Common Stock) may be credited with an amount
equal to the cash and stock dividends paid by the Company in respect of one (1)
share of Common Stock (“Dividend Equivalents”). Dividend Equivalents shall be
withheld by the Company and credited to the Participant’s account, and interest
may be credited on the amount of cash Dividend Equivalents credited to the
Participant’s account at a rate and subject to such terms as determined by the
Committee. Dividend Equivalents credited to a Participant’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) shall be distributed in cash or, at the discretion of the Committee,
in shares of Common Stock having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Participant upon
settlement of such Restricted Stock Unit and, if such Restricted Stock Unit is
forfeited, the Participant shall have no right to such Dividend Equivalents.

 

(c)     Restrictions.

 

(i)     Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
Agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate; (B) the shares shall be subject
to the restrictions on transferability set forth in the Award Agreement; (C) the
shares shall be subject to forfeiture to the extent provided in the applicable
Award Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

(ii)     Restricted Stock Units awarded to any Participant shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and (B)
such other terms and conditions as may be set forth in the applicable Award
Agreement.

 

(iii)     The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in Applicable Laws or other changes in
circumstances arising after the date the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.

 

(d)     Delivery of Restricted Stock and Settlement of Restricted Stock Units.
Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in Section 7.2(c) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock which have not then been
forfeited and with respect to which the Restricted Period has expired (to the
nearest full share) and any cash dividends or stock dividends credited to the
Participant’s account with respect to such Restricted Stock and the interest
thereon, if any. In February of the year following the expiration of the
Restricted Period with respect to any outstanding Restricted Stock Units, the
Company shall deliver to the Participant, or his or her beneficiary, without
charge, one (1) share of Common Stock for each such outstanding vested
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with Section
7.2(b)(ii) hereof and the interest thereon or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to such
Dividend Equivalents and the interest thereon, if any; provided, however, that,
if explicitly provided in the applicable Award Agreement, the Committee may, in
its sole discretion, elect to pay cash or part cash and part Common Stock in
lieu of delivering only shares of Common Stock for Vested Units. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the Common Stock as of the
date on which the Restricted Period lapsed with respect to each Vested Unit. No
Restricted Award may be granted or settled for a fraction of a share of Common
Stock.

 

 

--------------------------------------------------------------------------------

 

 

(e)     Stock Restrictions. Each certificate representing Restricted Stock
awarded under the Plan shall bear a legend in such form as the Company deems
appropriate.

 

7.3     Performance Share Awards.  

 

(a)     Grant of Performance Share Awards. Each Performance Share Award granted
under the Plan shall be evidenced by an Award Agreement. Each Performance Share
Award so granted shall be subject to the conditions set forth in this Section
7.3, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. The Committee shall have the
discretion to determine: (i) the number of shares of Common Stock or
stock-denominated units subject to a Performance Share Award granted to any
Participant; (ii) the Performance Period applicable to any Award; (iii) the
conditions that must be satisfied for a Participant to earn an Award; and (iv)
the other terms, conditions and restrictions of the Award.

 

(b)     Earning Performance Share Awards. The number of Performance Shares
earned by a Participant will depend on the extent to which the Performance Goals
established by the Committee are attained within the applicable Performance
Period, as determined by the Committee. No payout or issuance of shares of
Common Stock shall be made with respect to any Performance Share Award except
upon written certification by the Committee that the minimum threshold
Performance Goal(s) have been achieved. Unless otherwise provided in an Award
Agreement, any such payment shall be made no later than the February following
the end of the calendar year in which the applicable Performance Period ends.

 

(c)     Dividend Equivalents on Performance Share Awards. The Committee may
provide for the crediting and payment of Dividend Equivalents with respect to
Performance Share Awards.  Dividend Equivalents, if any, will be credited and
paid in accordance with the terms of the applicable Award Agreement. In no event
shall any Dividend Equivalents be paid with respect to any Performance Share
Awards until such awards are vested.

 

7.4     Other Equity-Based Awards and Cash Awards. The Committee may grant Other
Equity-Based Awards, either alone or in tandem with other Awards, in such
amounts and subject to such conditions as the Committee shall determine in its
sole discretion. Each Other Equity-Based Award shall be evidenced by an Award
Agreement and shall be subject to such conditions, not inconsistent with the
Plan, as may be reflected in the applicable Award Agreement. The Committee may
grant Cash Awards in such amounts and subject to such Performance Goals, other
vesting conditions and such other terms as the Committee determines in its
discretion. Cash Awards shall be evidenced in such form as the Committee may
determine. Unless otherwise provided in an Award Agreement, payment of any such
Other Equity-Based Award or Cash Award shall be made in accordance with Treasury
Regulation Section 1.409A-1(b)(4).

 

 

--------------------------------------------------------------------------------

 

 

8.     Securities Law Compliance. Each Award Agreement shall provide that no
shares of Common Stock shall be purchased or sold thereunder unless and until
(a) any then-applicable requirements of state or federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel and (b) if required to do so by the Company, the Participant has
executed and delivered to the Company a letter of investment intent in such form
and containing such provisions as the Committee may require. The Company shall
use reasonable efforts to seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
grant Awards and to issue and sell shares of Common Stock upon exercise of the
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Award or any Common Stock
issued or issuable pursuant to any such Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such
Awards unless and until such authority is obtained.

 

9.     Use of Proceeds from Stock. Proceeds from the sale of Common Stock
pursuant to Awards, or upon exercise thereof, shall constitute general funds of
the Company.

 

10.     Miscellaneous.

 

10.1     Acceleration of Exercisability and Vesting; Minimum Vesting
Requirement. In accordance and consistent with Section 409A of the Code, the
Committee shall have the power to accelerate the time at which an Award may
first be exercised or the time during which an Award or any part thereof will
vest in accordance with the Plan, notwithstanding the provisions in the Award
stating the time at which it may first be exercised or the time during which it
will vest. Notwithstanding any other provision of the Plan to the contrary,
Awards granted under the Plan (other than Cash Awards) shall vest no earlier
than one (1) year after the Grant Date; provided, that the following Awards
shall not be subject to the foregoing minimum vesting requirement: (i)
Substitute Awards, (ii) shares delivered in lieu of fully vested Cash Awards and
(iii) any additional Awards the Committee may grant, up to a maximum of 5% of
the Total Share Reserve authorized for issuance under the Plan pursuant to
Section 4.1 (subject to adjustment under Section 11); and, provided, further,
that the foregoing restriction does not apply to the Committee’s discretion to
provide for accelerated exercisability or vesting of any Award in the terms of
any Award Agreement upon the occurrence of a specified event.

 

10.2     Stockholder Rights. Except as provided in the Plan or an Award
Agreement, no Participant shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Common Stock subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms and no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued, except as provided in Section
11 hereof.

 

10.3     No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee or
the service of a Consultant with or without notice and with or without Cause or
(b) the service of a Director pursuant to the By-laws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

 

--------------------------------------------------------------------------------

 

 

10.4     Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another, or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.

 

10.5     Withholding Obligations. To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Committee, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Common Stock under an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

 

11.     Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and Stock Appreciation Rights, the Performance Goals to which Performance Share
Awards and Cash Awards are subject, and the maximum number of shares of Common
Stock subject to all Awards stated in Section 4 will be equitably adjusted or
substituted, as to the number, price or kind of a share of Common Stock or other
consideration subject to such Awards to the extent necessary to preserve the
economic intent of such Award. In the case of adjustments made pursuant to this
Section 11, unless the Committee specifically determines that such adjustment is
in the best interests of the Company or its Affiliates, the Committee shall, in
the case of Incentive Stock Options, ensure that any adjustments under this
Section 11 will not constitute a modification, extension or renewal of the
Incentive Stock Options within the meaning of Section 424(h)(3) of the Code and
in the case of Nonqualified Stock Options, ensure that any adjustments under
this Section 11 will not constitute a modification of such Nonqualified Stock
Options within the meaning of Section 409A of the Code. Any adjustments made
under this Section 11 shall be made in a manner which does not adversely affect
the exemption provided pursuant to Rule 16b-3. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

 

12.     Effect of Change in Control.

 

12.1     Unless otherwise provided in an Award Agreement, notwithstanding any
provision of the Plan to the contrary:

 

(a)     In the event of a Change in Control, all outstanding Options and Stock
Appreciation Rights shall become immediately exercisable with respect to 100% of
the shares subject to such Options or Stock Appreciation Rights, and/or the
Restricted Period shall expire immediately with respect to 100% of the
outstanding shares of Restricted Stock or Restricted Stock Units.

 

 

--------------------------------------------------------------------------------

 

 

(b)     With respect to Performance Share Awards and Cash Awards, in the event
of a Change in Control, all incomplete Performance Periods in respect of such
Awards in effect on the date the Change in Control occurs shall end on the date
of such change and the Committee shall (i) determine the extent to which
Performance Goals with respect to each such Performance Period have been met
based upon such audited or unaudited financial information then available as it
deems relevant and (ii) cause to be paid to the applicable Participant partial
or full Awards with respect to Performance Goals for each such Performance
Period based upon the Committee’s determination of the degree of attainment of
Performance Goals or, if not determinable, assuming that the applicable “target”
levels of performance have been attained, or on such other basis determined by
the Committee. The payment of such partial or full Award shall take place no
later than sixty (60) days following the Change in Control.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) and (b) shall occur in a manner and at a time
which allows affected Participants the ability to participate in the Change in
Control with respect to the shares of Common Stock subject to their Awards.

 

12.2     In addition, in the event of a Change in Control, the Committee may in
its discretion and upon at least ten (10) days’ advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Common Stock received or to be received by other stockholders
of the Company in such event. In the case of any Option or Stock Appreciation
Right with an exercise price that equals or exceeds the price paid for a share
of Common Stock in connection with the Change in Control, the Committee may
cancel the Option or Stock Appreciation Right without the payment of
consideration therefor.

 

12.3     The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.

 

13.     Amendment of the Plan and Awards.

 

13.1     Amendment of Plan. The Board at any time, and from time to time, may
amend or terminate the Plan. However, except as provided in Section 11 relating
to adjustments upon changes in Common Stock and Section 13.3, no amendment shall
be effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on stockholder approval.

 

13.2     Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval.

 

13.3     Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees, Consultants and Directors with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

 

 

--------------------------------------------------------------------------------

 

 

13.4     No Impairment of Rights. Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(a) the Company requests the consent of the Participant and (b) the Participant
consents in writing.

 

13.5     Amendment of Awards. In accordance and consistent with Section 409A of
the Code, the Committee at any time, and from time to time, may amend the terms
of any one or more Awards; provided, however, that the Committee may not affect
any amendment which would otherwise constitute an impairment of the rights under
any Award unless (a) the Company requests the consent of the Participant and (b)
the Participant consents in writing.

 

14.     General Provisions.

 

14.1     Forfeiture Events. The Committee may specify in an Award Agreement that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.

 

14.2     Clawback. Notwithstanding any other provisions in this Plan, in
accordance and consistent with Section 409A of the Code, any Award which is
subject to recovery under any law, government regulation or stock exchange
listing requirement will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

 

14.3     Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

14.4     Unfunded Plan. The Plan shall be unfunded. None of the Company, the
Board or the Committee shall be required to establish any special or separate
fund or to segregate any assets to assure the performance of its obligations
under the Plan.

 

14.5     Recapitalizations. Each Award Agreement shall contain provisions
required to reflect the provisions of Section 11.

 

14.6     Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, thirty (30) days shall be
considered a reasonable period of time.

 

14.7     No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan. The Committee shall determine whether
cash, additional Awards or other securities or property shall be issued or paid
in lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

 

 

--------------------------------------------------------------------------------

 

 

14.8     Other Provisions; Employment Agreements. The Award Agreements
authorized under the Plan may contain such other provisions not inconsistent
with this Plan, including, without limitation, restrictions upon the exercise of
Awards, as the Committee may deem advisable. In the event of any conflict
between the terms of an employment agreement and the Plan, the terms of the
employment agreement shall govern.

 

14.9     Section 409A. The Plan is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, none of the Company, the Board or the Committee
shall have any obligation to take any action to prevent the assessment of any
additional tax or penalty on any Participant under Section 409A of the Code and
none of the Company, the Board or the Committee will have any liability to any
Participant for such tax or penalty.

 

14.10     Disqualifying Dispositions. Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two (2) years from the Grant Date of such Incentive Stock Option or
within one (1) year after the issuance of the shares of Common Stock acquired
upon exercise of such Incentive Stock Option (a “Disqualifying Disposition”)
shall be required to immediately advise the Company in writing as to the
occurrence of the sale and the price realized upon the sale of such shares of
Common Stock.

 

14.11     Section 16. It is the intent of the Company that the Plan satisfy, and
be interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 so that Participants will be entitled to the benefit of Rule 16b-3, or any
other rule promulgated under Section 16 of the Exchange Act, and will not be
subject to short-swing liability under Section 16 of the Exchange Act.
Accordingly, if the operation of any provision of the Plan would conflict with
the intent expressed in this Section 14.11, such provision to the extent
possible shall be interpreted and/or deemed amended so as to avoid such
conflict.

 

14.12     Beneficiary Designation. Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries by whom any right under the Plan
is to be exercised in the case of such Participant’s death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
If no valid beneficiary designation form is on file with the Company at the time
of a Participant’s death, the default beneficiary of such Participant shall be
the Participant’s spouse, if any, then to any children equally, per stirpes.

 

14.13     Expenses. The costs of administering the Plan shall be paid by the
Company.

 

14.14     Severability. If any of the provisions of the Plan or any Award
Agreement is held to be invalid, illegal or unenforceable, whether in whole or
in part, such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby.

 

 

--------------------------------------------------------------------------------

 

 

14.15     Plan Headings. The headings in the Plan are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

14.16     Non-Uniform Treatment. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who are
eligible to receive, or actually receive, Awards. Without limiting the
generality of the foregoing, the Committee shall be entitled to make non-uniform
and selective determinations, amendments and adjustments, and to enter into
non-uniform and selective Award Agreements.

 

15.     Effective Date of Plan. The Plan shall become effective as of the
Effective Date, but no Award shall be exercised (or, in the case of a stock
Award, shall be granted) unless and until the Plan has been approved by the
stockholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board.

 

16.     Termination or Suspension of the Plan. The Plan shall terminate
automatically on June 9, 2030. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to Section
13.1 hereof. No Awards may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

17.     Choice of Law. The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.

 

As adopted by the Board of Directors of Alpha Pro Tech, Ltd. on April 20, 2020.

 

As approved by the stockholders of Alpha Pro Tech, Ltd. on June 9, 2020.

 

 